Citation Nr: 0926733	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In July 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  In February 2009, 
the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings are of record.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability resulted from 
acoustic trauma experienced during active military service.  

2.  The Veteran does not suffer from tinnitus associated with 
his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
hearing loss disability have been met.  38 C.F.R. §§ 1110, 
1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 C.F.R. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he currently suffers from a hearing 
loss disability and tinnitus as the result of exposure to 
acoustic trauma, consisting of gunfire and exploding 
ordinance, during his service in the Republic of Vietnam in 
1968 and 1969.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service treatment records contain no reports of hearing loss, 
complaints of ringing in the ears, or any other symptoms 
involving the Veteran's ears or hearing.  A March 1969 
separation report of medical examination documents that the 
Veteran had a 15 out of 15 result for both ears to a 
"whispered voice" hearing test.  

The first evidence of a disability involving the Veteran's 
hearing or ears is found in notes from "M.P.G.", M.D. from 
1997. Those notes include audiologic test results showing a 
right ear hearing threshold of 40 decibels at 4000 Hertz and 
a left ear hearing threshold of greater than 50 decibels at 
4000 Hertz.  These results indicate a hearing loss disability 
as defined by 38 C.F.R. § 3.385.  

In an April 1998 clinical note, Dr. M.P.G. documented that 
the Veteran had reported recent trouble with his left ear in 
that the ear felt full and was "popping."  The Veteran had 
reported to Dr. M.P.G. that he recently had an upper 
respiratory infection and was taking antibiotics at the time 
that these symptoms developed, but that the symptoms had 
cleared up and everything was back to normal.  

In an October 1999 clinical note, Dr. M.P.G. remarked that 
the Veteran was experiencing more difficulty with high 
frequency sound.  Dr. M.P.G. opined that "[h]e continues to 
hunt a lot and I think that noise exposure may have something 
to do with that."  

Dr. M.P.G. did not refer to tinnitus in any of the records.  
As these notes are associated with an audiology clinic, if 
the Veteran had tinnitus it is likely that Dr. M.P.G. would 
have at least mentioned tinnitus in his notes, this tends to 
show that the Veteran did not have tinnitus.  

In June 2008, VA afforded the Veteran an audiology 
examination.  Audiologic testing measured pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 15, 25, 25, 50, and 75 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 45, 45, 35, 55, and 80 
decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and 96 
percent in the left ear.  These results show the Veteran to 
have a bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  

The audiologist diagnosed "bilateral sensori-neural hearing 
loss probably secondary to noise exposure and other factors 
yet to be identified."  He did not diagnose tinnitus.  
Responding to the RO's request for an opinion as to whether 
any hearing or ear disability was related to service, the 
examiner opined that there was no tinnitus related to service 
and that, without resorting to speculation, he could not 
resolve whether the Veteran's hearing loss was related to his 
military service. 

A rationale was also provided for the opinion.  As to the 
hearing loss, the examiner stated that the hearing impairment 
shown in 1997 progressed between 1997 and 2006, suggesting 
that other factors as well as continued exposure to noise 
were operative.  He remarked that "[i]t should be noted that 
the veteran denied, or does not recognize, significant noise 
exposure since 1997 though there does appear to be an 
infrequent use of a deer rifle for 3 or less rounds per 
year."  

As to the tinnitus, the examiner provided a rational for his 
opinion as follows:  

The veteran evokes a "whopping" type of 
tinnitus on rapid side to side, head 
shake.  Onset was in the 1990s.  The type 
of tinnitus described is atypical of 
tinnitus secondary to noise exposure.  
Since it is evoked on head turn, it is as 
likely as not a sign of some type of 
physiological change in the head or neck 
resulting from rapid movement and less 
likely as not a symptom of acoustic 
trauma more than two decades prior to 
onset.  

This report is afforded considerable probative weight as the 
report was based on sufficient facts and data and included a 
logical rationale for the etiology opinion rendered.  The 
report is equivocal as to whether the Veteran's hearing loss 
disability is related to service and tends to show that what 
the Veteran's claimed tinnitus is not related to his service.  

In March 2009, Dr. M.P.G. provided a statement that the 
Veteran's hearing loss had worsened since 1997.  Dr. M.P.G. 
also commented that the Veteran had significant noise 
exposure during service and not much noise exposure following 
service.  In this regard, Dr. M.P.G. reported that the 
Veteran's hunting activities involved a bow and arrow rather 
than a rifle.  

During the hearing before the DRO the Veteran testified that 
his hearing has not been the same since he was exposed to 
noise from loud explosions during his service in Vietnam.  
2008 DRO hearing transcript at 19.  He testified that he was 
a bow hunter and had not fired a rifle in forty years.  Id. 
at 22.  He also testified that he was unaware of a definition 
of tinnitus until he heard about it through VA.  Id. at 21.  

Describing what he has referred to as "tinnitus", the 
Veteran stated as follows:  "I got a whooping sound if I 
roll over at night or when I do that just sitting here.  And, 
then occasionally, not all the time, I get a solid ringing 
sound."  Id.  This testimony is in agreement with the 
reports to the VA examiner and to Dr. M.P.G.  

During the Board hearing, the Veteran testified that although 
his military occupational specialty was that of a 
warehouseman, essentially a supply clerk, he was exposed to 
significant acoustic trauma during his service from gunfire 
and exploding ordinance.  2009 Board hearing transcript at 3.  
In response to the undersigned's question as to when the 
Veteran first noticed ringing in the ears, he testified that 
he did not know but at some time before 1997.  Id. at 20.  He 
also testified that this ringing was "a movement thing."  
Id.  Again, this testimony is in agreement with his reports 
to the VA examiner and with the earlier reports to Dr. M.P.G.  

Taking into consideration all of the testimony and physician 
and lay statements of record which tend to show acoustic 
trauma during service, and the fact that the Veteran's 
military occupation specialty was one not typically 
associated with acoustic trauma, the Board finds that the 
record as a whole demonstrates that the Veteran was exposed 
to significant acoustic trauma during service.  

Similarly, taking all post service evidence into account, the 
Board finds that the Veteran has not been exposed to 
significant acoustic trauma since service.  

As to the hearing loss disability, the June 2008 VA 
audiologist appeared to find the references to the Veteran's 
post-service hunting to render the history of noise exposure 
such that he could not determine the etiology of the 
Veteran's hearing loss without resorting to sheer 
speculation.  Both that audiologist and Dr. M.P.G. were 
unequivocal that the Veteran's hearing loss was attributable 
to acoustic trauma.  As the Board finds that the only 
acoustic trauma experienced by the Veteran was during his 
active service, it follows that his hearing loss disability 
is the result of that service.  Therefore, service connection 
for a bilateral hearing loss disability must be granted.  

As to the Veteran's tinnitus, the Board finds the evidence to 
preponderate against a grant of service connection.  The only 
opinion supporting a connection between the Veteran's reports 
of tinnitus and his service is that of the Veteran.  The 
Veteran is certainly competent to describe the symptoms that 
he experiences and when he has experienced the symptoms.  
Layno v. Brown, 6 Vet. App. 465 (1994).  But, because the 
Veteran has not demonstrated knowledge of medical matters 
beyond that of a layperson, his opinion as to whether his 
described symptoms of tinnitus are related to acoustic trauma 
is not competent evidence.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).   

Whether a question involving medical matters is subject to 
lay evidence depends on such factors as the complexity of the 
question and whether a resolution of the question can be 
arrived at through observation with the five senses.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (because the unique 
and readily identifiable features of varicose veins are 
capable of being observed by a layperson, the presence of 
varicose veins is not a medical determination); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions such 
as a type of cancer); Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (laypersons are competent to describe symptoms and 
events personally observed with their own senses).  

Whether the acoustic trauma experienced during service 
resulted in the Veteran's symptoms of tinnitus is a complex 
question the resolution of which is not subject to ready 
observation with the five senses, and hence are not subject 
to a lay opinion.  Id. at 307 (citing Grover v. West, 12 Vet. 
App. 109 112 (1999) for the well settled law that lay persons 
are competent to opine as to medical etiology).  

The only competent evidence as to whether the Veteran suffers 
from tinnitus due to acoustic trauma is that provided in the 
June 2008 VA audiology examination report.  As already 
detailed, the audiologist provided an opinion that it was 
less likely than not that the Veteran's tinnitus was related 
to service and provided a rationale for that opinion, stating 
that the Veteran's description of his tinnitus did not 
correspond to tinnitus caused by acoustic trauma.  

As the preponderance of evidence is against the claim for 
service connection for tinnitus, the appeal must be denied as 
to that issue.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a pre-
initial adjudication letter sent to the Veteran in September 
2006 that fully addressed all three notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claims, the Veteran's and VA's respective 
duties for obtaining evidence, and how VA assigns disability 
ratings and effective dates in the event that service 
connection is granted.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  Submitted by 
the Veteran are test results and treatment records from 
"M.P.G.", M.D.  In June 2008, VA afforded the Veteran an 
adequate VA examination.  VA afforded the Veteran 
opportunities to set forth his contentions in hearings before 
a DRO and before the undersigned Veterans Law Judge.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


